Title: From James Madison to James M. Henry, 20 July 1805
From: Madison, James
To: Henry, James M.


          
            Sir,
            Department of State July 20th. 1805
          
          Mr Brent has communicatd your having declined the office of Agent for Seamen at Jamaica, but as it is possible that an explanation of its functions may remove your objections I have inclosed a copy of the letter which confers the appointment, and which, tho’ sent by Duplicates to Jamaica, absence may have prevented you from receiving. That no other Agent possessing commercial duties is to be appointed is an additional circumstance which may vary the view you have taken of the nature of the appointment. If you should accept it be pleased to inform me of the time of your return to the Island. I have the honor to be &c
          
            James Madison
          
        